Filed 8/9/21
                   CERTIFIED FOR PUBLICATION

    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      FIRST APPELLATE DISTRICT

                              DIVISION FIVE


In re M.W., a Person Coming Under
the Juvenile Court Law.

THE PEOPLE,
    Plaintiff and Respondent,             A160776
v.
                                          (Contra Costa County
M.W.,                                     Juvenile Ct. No. J19-00870)
        Defendant and Appellant.

        M.W., a ward of the juvenile court, appeals the court’s denial of
his motion to require the probation department to pay for a domestic
violence treatment program that he must complete as a condition of
probation. He contends that under the Welfare and Institutions Code,
neither he nor his mother is liable for the costs of his treatment
program. We agree and therefore reverse.
                               BACKGROUND
        When he was 17 years old, M.W. assaulted his girlfriend. The
People filed a Welfare and Institutions Code section 602 petition 1
alleging multiple felony counts against M.W. and seeking to have him
declared a ward of the juvenile court. M.W. subsequently admitted a
single count of willful infliction of corporal injury (Pen. Code, § 273.5,


        All undesignated statutory references are to the Welfare and
        1

Institutions Code.
                                      1
subd. (a)). The juvenile court adjudged M.W. a ward of the court under
section 602 and ordered him to reside in his mother’s home under the
probation department’s supervision.
      As one of the conditions of probation, the court ordered M.W. to
complete a 52-week “Batterer’s Intervention Program.” The probation
officer had recommended the Batterer’s Intervention Program as a
probation condition because M.W. had a “pattern of engaging in violent
behavior, as well as inappropriateness with females.” The probation
officer concluded that M.W. “must address his tendency to . . . respond[]
to his emotions in a dangerous way, and reduce the risk of escalation
and future violence through treatment,” including by completing the
Batterer’s Intervention Program.
      M.W. filed a motion requesting that the court order the probation
department to pay for the program. At the hearing on his motion,
M.W.’s counsel explained that M.W. had already enrolled in the
program at a cost of $153 per month, or approximately $1,800 for the
52-week program. The probation department representative stated
that “[w]e simply defer to the Court regarding whether or not the minor
should be required to pay for the course or whether Probation would be
directed to do so.”
      The court denied M.W.’s request, styling its order as an “Order
Denying Motion to Relieve Minor of Financial Responsibility for
Counseling.” The order “rejects [M.W.]’s argument that as a matter of
law . . . he and his parents cannot be required to pay any part of his
domestic violence treatment. If there is an issue with ability to pay,
however, he may ask the Court for a hearing to address that issue.”




                                    2
                               DISCUSSION
                                     A.
      Contrary to the People’s suggestion, the issue is ripe for appellate
review. The juvenile court ordered M.W. to enroll in the program as a
probation condition; M.W. did so, and the court refused to order the
probation department to pay the cost. As a practical matter, M.W. or
his family must pay for the program because the only alternative is to
violate a probation condition. Moreover, it makes no difference that the
juvenile court is willing to hold a hearing on M.W.’s ability to pay. As
we explain next, because there is no statutory authority for imposing
the cost of M.W.’s treatment on him or his family, he has no duty to
request such a hearing.
                                     B.
      The operative question is whether the juvenile court had
authority to require M.W. or his family to pay for a treatment program
to address his violent behavior, imposed as a probation condition. We
review this legal question de novo (People v. Tran (2015) 61 Cal.4th
1160, 1166) and find no such authority.
      First, both the juvenile court and the People have assumed,
incorrectly, that authority to impose these costs on M.W. and his family
exists somewhere, and M.W. must identify a statute that relieves them
of liability. That puts the cart ahead of the horse. A court may not
impose liability on a minor’s parents unless authorized by statute.
(See, e.g., §§ 903 [authorizing parental liability for costs of support for
detained minor], 903.1 [authorizing parental liability for legal services
to minor], 903.2 [authorizing parental liability for costs of home
supervision].) Likewise, a minor may be liable for costs only in very


                                     3
limited instances. (See, e.g., § 730, subd. (d) [“If ordered by the court to
complete a sex offender treatment program, the minor shall pay all or a
portion of the reasonable costs of the sex offender treatment program
after a determination is made of the ability of the minor to pay.”].)
      Moreover, Senate Bill No. 190 (2017-2018 Reg. Sess.) (Stats.
2017, ch. 678) amended the Welfare and Institutions code to make most
liability provisions inapplicable where, as here, the minor at issue has
been deemed a ward of the juvenile court. (See, e.g., §§ 903, subd.
(e)(1), 903.1, subd. (a)(1)(B)(i), 903.2, subd. (c)(1); Sen. Rules Com., Off.
of Sen. Floor Analyses, Unfinished Business Analysis of Sen. Bill No.
190 (2017-2018 Reg. Sess.) as amended Sept. 5, 2017, pp. 4-5; Legis.
Counsel’s Dig., Sen. Bill No. 190 (2017-2018 Reg. Sess.), Stats. 2017, ch.
678, p. 2, ¶ 4.) The Legislature largely eliminated statutory authority
for charging wards and their families due to concerns about imposing
costs on families that are already struggling. (See People v. Neal (2018)
29 Cal.App.5th 820, 827-828 & fn. 7 (Neal); In re D.B. (2018) 24
Cal.App.5th 252, 261-263; Sen. Rules Com., Office of Sen. Floor
Analyses, 3d reading analysis of Sen. Bill No. 190 (2017-2018 Reg.
Sess.) as amended Aug. 28, 2017, p. 4.) The People cite no authority to
support an order imposing the costs of the Batterer’s Intervention
Program on M.W. or his family, and we have found none. (See In re
David C. (2020) 47 Cal.App.5th 657, 670-671 [holding that juvenile
court order making ward and his parents financially liable for
psychological assessments as a condition of probation was unauthorized
by statute].)
      Second, even prior to the 2017 legislation, it appears that these
costs could not be imposed on M.W.’s family. Under section 903,


                                      4
parents generally cannot be liable for the minor’s support costs, but the
statute excludes “any costs of treatment or supervision for the
protection of society and the minor and the rehabilitation of the minor.”
(§ 903, subd. (b).) The Legislature made this exception in response to
Supreme Court decisions holding that it would violate equal protection
principles to impose such costs on a ward’s family. (In re Jerald C.
(1984) 36 Cal.3d 1, 5, fn. 3, 6-10 (lead opn. of Broussard, J.); id. at pp.
11-12 & fn. 1 (opn. of Kaus, J.); see also County of San Mateo v. Dell J.
(1988) 46 Cal.3d 1236, 1252, 1254.) Accordingly, a family cannot be
charged costs relating to the rehabilitation and treatment of a section
602 ward. (In re Nathaniel Z. (1986) 187 Cal.App.3d 1132, 1135-1137.)
                               DISPOSITION
      The order denying M.W.’s motion to relieve him and his family of
financial responsibility for his domestic violence treatment program is
reversed. The juvenile court shall enter a new order clarifying that
M.W. and his family are not liable for the program’s costs, and any
costs that they pay or have paid for the program shall be reimbursed by
the appropriate agency.




                                      5
                                   _______________________
                                   BURNS, J.



We concur:




____________________________
SIMONS, ACTING P.J.




____________________________
NEEDHAM, J.



A160776




                               6
Contra Costa County Superior Court, Case No. J1900870

Trial Judge: The Honorable Leslie G. Landau

Tonja R. Torres, under appointment by the First District Appellate
Project, for Defendant and Appellant.

Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Jeffrey M. Laurence, Senior Assistant Attorney
General, Seth K. Schalit and Renè A. Chacòn, Supervising Deputy
Attorneys General, for Plaintiff and Respondent.




                                  1